                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CHRISTOPHER CHANDLER,                         )
                                              )
               Plaintiff,                     )       Case No. 1:18-cv-02136-APM
                                              )
               v.                             )
                                              )
DONALD BERLIN, et al.,                        )
                                              )
               Defendants.                    )
                                              )

                                    NOTICE OF APPEAL

       NOTICE IS HEREBY GIVEN that Plaintiff Christopher Chandler appeals to the

United States Court of Appeals for the District of Columbia Circuit the final judgment entered in

this action on January 30, 2020 [ECF No. 38] (“Final Judgment”) granting the Defendants’ Motion

for Summary Judgment and Renewed Motion for Summary Judgment filed pursuant to Rule 56 of

the Federal Rules of Civil Procedure [ECF Nos. 21, 32].

       In appealing from the Final Judgment, Plaintiff appeals from any and all orders antecedent

and ancillary thereto, including this Court’s October 16, 2018 Order granting in part Defendants’

Emergency Motion to Strike filed pursuant to Rule 12(f) of the Federal Rules of Civil Procedure

[ECF No. 14], this Court’s April 3, 2019 Memorandum Opinion and Order granting in part

Defendants’ Motion for Summary Judgment filed pursuant to Rule 56 of the Federal Rules of Civil

Procedure [ECF No. 24], this Court’s January 30, 2020 Memorandum Opinion [ECF No. 37], and

this Court’s January 30, 2020 Order granting the Defendants’ Motion for Summary Judgment filed

pursuant to Rule 56 of the Federal Rules of Civil Procedure [ECF No. 38], and any and all

interlocutory judgments, decrees, decisions, rulings, verdicts and opinions that merged into and

became part of the Final Judgment, that are related to the Final Judgment, and upon which the

Final Judgment is based.



                                                  1
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the forgoing document will be filed with the

Clerk of Court using the CM/ECF system on February 27, 2020, which will send notification of

such filing to the following:

John Patrick Dean
OSTER LAW FIRM
1320 19th Street NW, Suite 601
Washington, DC 20036
Telephone: (202) 725-8110
Email: johndean8@aol.com

Steven Michael Oster
OSTER LAW FIRM
1320 19th Street, NW, Suite 601
Washington, DC 20036
Telephone: (202) 596-5291
Email: steve@osterlawfirm.com



                                             By:     /s/ Daniel P. Watkins
                                                    Daniel P. Watkins




                                                3
